Citation Nr: 1450823	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran's character of discharge is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Appellant served on active duty from February 1966 to September 1974.  

This case comes before the Board of Veterans' Appeals (Board) from a September 2011 Administrative Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant had active military service from 1966 to 1974.  However, he was discharged in 1974 under other than honorable conditions for being Absent Without Leave (AWOL) for more than 180 continuous days.  The Veteran is asserting that he had compelling reasons for being AWOL during the period of December 1968 to August 1974 and as such should not be a bar to his entitlement to VA benefits. 

However, prior to the Board making a determination on the matter further development is necessary.  It does not appear as though the Veteran's complete personnel file included in the record.  For example, complete records surrounding the special court martial are not of record.  Further, there is an administrative decision from the Army Discharge Review Board.  This Department of the Army notification from October 1981 is partially illegible and incomplete.  For example, the October 1981 letter explains that this was an unofficial notification and "official notification including the appropriate documentation will be made by the Adjutant General of the Army within 90 days"; however, the official notification and any documentation is not associated with the claims file.  The pre-hearing review suggests that some form of hearing was scheduled around August 1981; however any transcript or further documentation from this hearing is not of record.  As such, the Board is remanding for a complete copy.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC is requested to obtain the complete copy of the Veteran's military personnel file.  The RO/AMC is requested to outline in the claims file the steps taken to locate any additional records if none are found.  

2.  The RO/AMC is requested to obtain a legible and complete copy of the Department of the Army Discharge Review Board Case Report and Directive regarding the Appellant from October 1981.  If a legible copy cannot be obtained then the RO/AMC should outline in the claims file the steps taken to obtain such copy and the response received from the requested authority.  

3.  After such development is completed, any other development deemed necessary, the RO/AMC should readjudicate the claim.  If the claim is denied, the Appellant and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond before the record is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).





